DETAILED ACTION
Allowable Subject Matter
Claims 12-24 are allowed. Specifically, the independent claims 12, 23, and 24 are allowed over the prior arts. The dependent claims 13-22 are allowed due to their dependencies to the said independent claim 12.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the prior arts fail to teach or reasonably suggest a reconfigurable logic circuit comprising:
a first switching circuit arranged for receiving only a first input bit and at least one first configuration bit, a second switching circuit arranged for receiving only a second input bit and at least one second configuration bit, and a third switching circuit arranged for receiving only a third input bit and at least one third configuration bit said switching circuits arranged for being configured in a mode wherein the corresponding input bit is passed on or in a mode wherein a fixed logical zero or one is passed on, by setting the corresponding at least one configuration bit,
a fourth switching circuit arranged for receiving only a fourth input bit and at least one fourth configuration bit, a fifth switching circuit arranged for receiving only a fifth input bit and at least one fifth configuration bit, and a sixth switching circuit arranged for receiving only a sixth input bit and at least one sixth configuration bit, and arranged for being configured in a mode wherein the corresponding input bit is passed on or in a mode wherein a fixed logical zero or one is passed on, by setting the corresponding at least one configuration bit,
wherein the configuration bits are provided for programming the functionality of the logic circuit relative to the input bits, in combination with the other limitations of the claim.
Regarding claim 23, the prior arts fail to teach or reasonably suggest a reconfigurable logic circuit comprising:
a first switching circuit arranged for receiving a first input bit and at least one first configuration bit, a second switching circuit arranged for receiving a second input bit and at least one second configuration bit, and a third switching circuit arranged for receiving a third input bit and at least one third configuration bit said switching circuits arranged for being configured in a mode wherein the corresponding input bit is passed on or in a mode wherein a fixed logical zero or one is passed on, by setting the corresponding at least one configuration bit,
a fourth switching circuit arranged for receiving a fourth input bit and at least one fourth configuration bit, a fifth switching circuit arranged for receiving a fifth input bit and at least one fifth configuration bit, and a sixth switching circuit arranged for receiving a sixth input bit and at least one sixth configuration bit, and arranged for being configured in a mode wherein the corresponding input bit is passed on or in a mode wherein a fixed logical zero or one is passed on, by setting the corresponding at least one configuration bit,
wherein each of the first, the second, the third, the fourth, the fifth and the sixth switching circuits are arranged for receiving only one input bit,
wherein the configuration bits are provided for programming the functionality of the logic circuit relative to the input bits, in combination with the other limitations of the claim.
Regarding claim 24, the prior arts fail to teach or reasonably suggest a reconfigurable logic circuit comprising:
a first switching circuit arranged for receiving a first input bit and at least one first configuration bit, a second switching circuit arranged for receiving a second input bit and at least one second configuration bit, and a third switching circuit arranged for receiving a third input bit 
a fourth switching circuit arranged for receiving a fourth input bit and at least one fourth configuration bit, a fifth switching circuit arranged for receiving a fifth input bit and at least one fifth configuration bit, and a sixth switching circuit arranged for receiving a sixth input bit and at least one sixth configuration bit, and arranged for being configured in a mode wherein the corresponding input bit is passed on or in a mode wherein a fixed logical zero or one is passed on, by setting the corresponding at least one configuration bit,
wherein a number of switching circuits in the reconfigurable logic circuit is equal to a number of input bits,
wherein the configuration bits are provided for programming the functionality of the logic circuit relative to the input bits, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844